              Case:19-13271-MER Doc#:1 Filed:04/22/19                                  Entered:04/22/19 18:48:25 Page1 of 4


Fill in this info rm ation to identify your case:


United States Bankruptcy Court fo r the:

DISTRICT OF CO LO RA DO

Case num ber /if known)                                                     Chapter      11
                            ----------------
                                                                                                                          O   Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                  nSpire Health, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification       XX-XXXXXXX
     Number (EIN)


4.   Debtor's address              Principal place of business                                    Mailing address, if different from principal place of
                                                                                                  business

                                   1830 Lefthand Circle
                                   Longmont, CO 80501
                                   Number, Street, City, State & ZIP Code                         P.O. Box, Number, Street, City, State & ZIP Code

                                   Boulder                                                        Location of principal assets, if different from principal
                                   County                                                         place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)        www.nspirehealth.com


6.   Type of debtor                • Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   O   Partnership (excluding LLP)
                                   O   Other. Specify:




Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                            page 1
               Case:19-13271-MER Doc#:1 Filed:04/22/19                                       Entered:04/22/19 18:48:25 Page2 of 4

Debtor     nSpire Health, Inc.                                                                           Case number (if known)
           Name



7.   Describe debtor's business        A. Check one:

                                       • Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                       D    Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                       D    Railroad (as defined in 11 U.S.C. § 101 (44))
                                       D    Stockbroker (as defined in 11 U.S.C. § 101 (53A))
                                       d    Commodity Broker (as defined in 11 U.S.C. § 101 (6))
                                       D    Clearing Bank (as defined in 11 U.S.C. § 781 (3))
                                       D    None of the above

                                       B. Check all that apply
                                       D   Tax-exempt entity (as described in 26 U.S.C. §501)
                                       D    Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §BOa-3)
                                       D    Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http:l/www.uscourts.gov/four-digit-national-association-naics-codes.
                                                  6215

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the            D Chapter 7
     debtor filing?
                                       D   Chapter 9

                                       • Chapter 11. Check all that apply:

                                                              •   Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                              D   The debtor is a small business debtor as defined in 11 U.S.C. § 101(510). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(8).
                                                              D   A plan is being filed with this petition.
                                                              D   Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                              D   The debtor is required to file periodic reports (for example, 1 OK and 1 OQ) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                              D   The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                       D   Chapter 12



9.   Were prior bankruptcy             • No.
     cases filed by or against
     the debtor within the last 8      D   Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                  When                              Case number
                                                             ----------
                                                  District
                                                             ---------- When                        -------- Case number

1 O. Are any bankruptcy cases          D   No
     pending or being filed by a
     business partner or an            • Yes.
     affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor     nSpire Health , L.L.C.                                         Relationship            Affiliate
                                                  District   Colorado                      When      4/22/19                Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
               Case:19-13271-MER Doc#:1 Filed:04/22/19                                        Entered:04/22/19 18:48:25 Page3 of 4

Debtor     nSpire Health, Inc.                                                                           Case number (if known)
           Name



11. Why is the case filed in      Check all that apply:
    this district?
                                  •      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                  D      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12.   Does the debtor own or      • No
      have possession of any
      real property or personal   D   Yes.       Answer below for each property that needs immediate attention. Attach additional sheets if needed.
      property that needs
      immediate attention?                       Why does the property need immediate attention? (Check all that apply.}
                                                 D   lt poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                     What is the hazard?

                                                 D   lt needs to be physically secured or protected from the weather.
                                                 D     lt includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                     livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                 D   Other
                                                 Where is the property?
                                                                                   Number, Street, City, State & ZIP Code
                                                 Is the property insured?
                                                 D   No
                                                 D   Yes.    Insurance agency
                                                             Contact name
                                                             Phone



           Statistical and administrative information

13.   Debtor's estimation of                 Check one:
      available funds
                                             • Funds will be available for distribution to unsecured creditors.
                                             D   After any administrative expenses are paid, no funds will be available to unsecured creditors.


14.   Estimated number of         D   1-49                                             D   1,000-5,ooo                            D   25,001-50,000
      creditors                   D   50-99                                            D   5001-10,000                            D   50,001-100,000
                                  • 100-199                                            D   10,001-25,000                          D   More than100,000
                                  D 200-999

15.   Estimated Assets            D   $0 - $50,000                                     • $1,000,001 - $1 O million                D   $500,000,001 - $1 billion
                                  D   $50,001 - $100,000                               D $10,000,001 - $50 million                D   $1,000,000,001 - $1 O billion
                                  D   $100,001 - $500,000                              D $50,000,001 - $100 million               D   $10,000,000,001 - $50 billion
                                  D   $500,001 - $1 million                            D $100,000,001 - $500 million              D   More than $50 billion


16.   Estimated liabilities       D   $0 - $50,000                                     • $1,000,001 - $1 O million                D   $500,000,001 - $1 billion
                                  D    $50,001 - $100,000                              D $10,000,001 - $50 million                D   $1,000,000,001 - $1 O billion
                                  D   $100,001 - $500,000                              D $50,000,001 - $100 million               D   $10,000,000,001 - $50 billion
                                  D   $500,001 - $1 million                            D $100,000,001 - $500 million              D   More than $50 billion




Official Form 201                             Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                      page 3
         Case:19-13271-MER Doc#:1 Filed:04/22/19                                           Entered:04/22/19 18:48:25 Page4 of 4



Debtor    nSplre Health, Inc.                                                                       Case number (If known)
          Name


          Request for Relief, Declaration, and Signatures

WARNING •· Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                  I have been authorized to file this petition on behalf of the debtor.

                                  I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                  I declare under penalty of perjury that the foregoing is true and correct.




                                                                                                          Joseph Fryberger
                                                                                                          Printed name

                                 Title




18. Signature of attorney    x~~L-~
                                 Signature of attorney for debtor
                                                                                                            Date April 22, 2019
                                                                                                                   MM/ DD/YYYY

                                 Steven E. Abelman
                                  Printed name

                                 Brownstein Hyatt Farber Schreck, LLP
                                 Firm name

                                 410 Seventeenth Street, Suite 2200
                                 Denver, CO 80202
                                 Number, Street, City, State & ZIP Code


                                 Contact phone      (303) 223-1100                Email address      sabelman@bhfs.com


                                 13980    co
                                 Bar number and State




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 4
